Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, First Action

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
	Claim 15 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/899,836, 09/13/2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-20 have the effective filing date of 13 September 2019.

Drawings
The drawings were received on 14 September 2020.  These drawings are objected to.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 

The number “500” (originally-filed specification, pg. 10, para. [0040] and [0041])

Corrected drawing sheets in compliance with 37 CFR 1.121(d) (and/or appropriate amendment to the specification) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:

 (1) Claim 15 recites: “…, the high-CO2 concentration gas comprising at one of natural gas having up to 80 wt% CO2 and a biogas having about 20 - 40 wt% CO2;…”, which is assumed to read: “…, the high-CO2 concentration gas comprising at least one of natural gas having up to 80 wt% CO2 or a biogas having about 20 - 40 wt% CO2;…”

Appropriate correction is required.
 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 15, 16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Tseng et al. (U.S. Patent Application Publication No. 2013/0236951 A1) in view of Baezold et al. (European Patent Application Publication No. EP 0878533 A2; Date of Pub. 1998-11-18; see English machine translation (EngMT) as NPL, for page/para. numbers; see EP0878533 for figure no.), Morales et al. ((2018) FEMS Microbiol. Lett. 365: 1-11) and Datta et al. ((2006) J. Mem. Sci. 283: 291-300).

Tseng et al. addresses some of the limitations of claims 1 and 15, and the limitations of claims 2, 4, 5, 16 and 18.
Regarding claims 1, 2, 15 and 16, Tseng et al. shows the use of microalgae cultures in removing carbon dioxide emitting from biogas and biogas electric generation (pg. 1, para. [0003]). Biogas usually is composed of 50% to 70% methane and 20% to 30% carbon dioxide (pg. 1, para. [0005]). The described invention provides a biogas and biogas electric generator using carbon capture, which involves incorporating biogas generation, biogas purification, microalgae culture, electricity generation, heat recycling, and others into the confine of one single system, and using carbon dioxide included in biogas and that produced in electricity generation during the microalgae growing process, as the carbon source for photosynthesis, reducing the carbon dioxide included in biogas and waste gas from electricity generation, in order to reach the zero carbon emission objective (pg. 1, para. [0008]). Carbon dioxide would be absorbed by the microalgae culture unit (pg. 1, para. [0011]). The biogas produced in the biogas production unit is a first biogas, which comprises hydrogen sulfide, methane and carbon dioxide (pg. 3, para. [0030]). The first biogas is treated so to produce a second biogas which mainly comprises methane and carbon dioxide (pg. 3, para. [0031]). Next, the second biogas will be guided to enter into the microalgae culture unit 30, where the microalgae culture unit 30 comprises a microalgae, for which there is in particular no restriction on the type of microalgae to be used, provided the chosen type is deflective against influences by highly concentrated methane gas, and can absorb carbon dioxide to carry out photosynthesis when subject to light bath, an example fitting this description would be the Chlorella sp. (pg. 3, para. [0032])]. As shown in Table 1, desulfurized biogas that goes through the microalgae culture unit can effectively absorb 80% carbon dioxide in 10 minutes, and another 51 % in 20 minutes of continuous aeration (pg. 4, para. [0038] and Table 1 [80% of 20% CO2 = 16%; 51% of 16% = 8%] [Claim 1- A method, comprising: containing an algae media within a contactor; introducing a stream of natural gas comprising up to 80 wt% carbon dioxide (CO2) into the contactor; contacting the natural gas on the algae media and thereby allowing the algae media to consume CO2 from the natural gas; and discharging a stream of natural gas comprising reduced wt% CO2] [Claim 15- A method, comprising: introducing a stream of a high-carbon dioxide (CO2) concentration gas into a contactor containing an algae media, the high-CO2 concentration gas comprising at least one of natural gas having up to 80 wt% CO2 and a biogas having about 20-40 wt% CO2; contacting the high-CO2 concentration gas on the algae media and thereby allowing the algae media to consume CO2 from the high-CO2 concentration gas; and discharging a stream of gas comprising reduced wt% CO2] [Claims 2 and 16- the contactor comprises an algae photobioreactor]).
Regarding claim 4, Figure 1 shows that the microalgae culture unit (30) is an enclosed reactor (e.g., as opposed to an open pond or other bioreactor open to ambient air) (Fig. 1) [Claim 4- the algae photobioreactor comprises an enclosed reactor]). 

It is noted that Applicant does not describe, define or explain what is meant by the term ‘enclosed’ reactor. The specification recites: “Algae biomass is generally grown in a water slurry contained in a photobioreactor 10 (PBR) using photosynthetic algae strains. The most common types of PBRs used in algal cultivation are open raceway ponds and tubular-type enclosed or open reactors” (originally-filed specification, pg. 1, lines 9-11). An American English encyclopedic description of enclosed reactors is: Open reactors are exposed to the atmosphere while enclosed reactors, also commonly called photobioreactors, are isolated to varying extents from the atmosphere.

Regarding claims 5 and 18, Tseng et al. shows that biogas produced by a biogas generation unit can includes hydrogen sulfide, methane, and carbon dioxide. The electric generator can effectively use methane to produce electricity, and the entire generator has recycle-to-reuse capability and zero-carbon-emission functionality (pg. 1, para. [0011]). Pipeline gas produced from the described purification, has the quality of natural gas, and is appropriate for civilian or industrial scale fuel (pg. 1, para. [0006]). The common knowledge about use of gas (comprising mostly methane) can be categorized into three types, one of which is direct combustion, e.g., for boilers (pg. 1, para. [0005] thru [0006] [Claims 5 and 18- conveying the stream of natural gas discharged from the contactor to a power plant for combustion]). 

Applicant does not define the term ‘natural gas’, recited in the claimed subject matter. However, Tseng et al. teaches that purified biogas can be used as pipeline gas, and is similar in quality to natural gas. Tseng et al. also shows that biogas is composed of 20% to 30% carbon dioxide (CO2), which is the level of carbon dioxide in the natural gas, as described in instant claims 1, 10 and 15 (i.e., up to 80 wt% CO2). On the other hand, biogas having about 20-40 wt% CO2 is recited in instant claim 15, which is the biogas shown by Tseng et al.
It is noted that ‘natural gas’ is described in an American English encyclopedia as: a naturally occurring mixture of gaseous hydrocarbons consisting primarily of methane. Usually low levels of trace gases like carbon dioxide, nitrogen, hydrogen sulfide and helium are also present.
That is, the gaseous composition of natural gas is very similar to the gaseous composition of biogas.

Tseng et al. does not show: 1) natural gas, per se [Claims 1 and 15]; 2) a contactor as separate from an algae photobioreactor [Claims 1 and 15]; 3) discharging a stream of gas comprising 2 wt% or less CO2 [Claims 1 and 15]; 4) generating oxygen (O2) with the algae media; stripping at least a portion of the O2 with the natural gas within the contactor and thereby discharging a stream of natural gas enriched with O2 from the contactor; and using the stream of natural gas enriched with O2 in an oxygen-requiring process [Claims 7 and 20]; and 5) the oxygen-requiring process comprises at least one of syngas production and oxycombustion for power production [Claim 8].

Baezold et al. addresses some of the limitations of claims 1 and 15, and the limitations of claims 7, 8 and 20, and provides information that would have motivated one of ordinary skill in the art to have optimized the method conditions so as to discharge a natural gas stream comprising 2 wt% or less of carbon dioxide, by way of addressing the limitations of claims 1 and 15. 
Baezold et al. shows the photobiological separation of gas mixtures containing carbon dioxide (CO2) and methane (CH4) by converting CO2 into algal biomass and oxygen (O2) by photosynthesis. CO2 is removed by light-induced assimilation and then dissimilation of an algal culture (pg. 1, Abstract [nexus to Tseng et al.] [removing CO2, using algae cultivation in a photobioreactor, from a gas mixture, specif. biogas]). 
Regarding claims 1 and 15, for the gas mixtures containing carbon dioxide, from which carbon dioxide can be separated according to the process of the described invention, there are natural sources, such as low quality natural gas, as well as mine gas or as a bottom gas (pg. 2, para. 5 [Claims 1 and 15- a stream of natural gas, contacting natural gas on the algae media]).
Favorable cases can be more energetic in the anaerobic implementation starting materials, such as fatty acids and fats, methane concentrations 75-80% can be achieved. The less energetic or bioavailable are the raw materials, the more the proportion of methane decreases and the proportion of carbon dioxide increases (pg. 3, lines 1-4). In the assimilator (2) 600 kg of carbon dioxide are removed from the biogas every day and delivered in the dissimilator (pg. 5, para. 7 [nexus to Tseng et al.] [Claims 1 and 15- discharging a stream of gas comprising reduced CO2]). 
Regarding claims 7, 8 and 20, the oxygen that is generated in the photosynthesis reactor (9) is through the line (12) of the gas conversion device (13). In the gas utilization device (13), the exhaust gas from the assimilator (2) from which the carbon dioxide was separated, is used to generate energy. The gas, the calorific value of which has been increased by passing through the assimilator (2), is used in the internal combustion engine of a combined heat and power plant. The oxygen required for combustion is generated at least partially in the photosynthesis reactor (9) and contains only insignificant admixtures of other gases (pg. 4, last para. thru pg. 5, lines 1-2 [Claims 7 and 20- generating oxygen (O2) with the algae media; stripping at least a portion of the O2 with the natural gas within the contactor and thereby discharging a stream of natural gas enriched with O2 from the contactor; and using the stream of natural gas enriched with O2 in an oxygen-requiring process] [Claim 8- the oxygen-requiring process comprises oxycombustion for power production]).

Morales et al. and Datta et al. provide information that would have motivated one of ordinary skill in the art to have optimized the method conditions so as to discharge a natural gas stream comprising 2 wt% or less of carbon dioxide, by way of addressing the limitations of claims 1 and 15.
	Regarding claims 1 and 15, Morales et al. teaches that microalgae are among the most productive biological systems for converting sunlight into chemical energy, which is used to capture and transform inorganic carbon into biomass. The efficiency of carbon dioxide capture depends on the cultivation
system configuration (photobioreactors or open systems) and can vary according to the state of the algal physiology, the chemical composition of the nutrient medium, and environmental factors such as irradiance, temperature and pH (pg. 1, Abstract). The experimental assessment of the effect of key factors enumerated herein is vital to determine the optimal operation conditions to maximize growth rates and carbon dioxide capture (pg. 5, column 2, para. 2). There is a common consensus in the scientific community about the need to address the significant difficulties involved in the large-scale production of microalgae and their products. Furthermore, to exceed the economic break-even point and make microalgal technologies a relevant contributor to carbon dioxide
sequestration, the range of products should be extended, production should be maximized under the constraints (the selected strain) and the environmental conditions set in accordance with the cultivation method and the location of the facilities (pg. 7, column 2, para. 1).

	Regarding claims 1 and 15, Datta et al. teaches that the aim of the described study is to find out the optimum configuration and design variables for the membrane-based separation of carbon dioxide from natural gas for meeting the pipeline specification of 2% carbon dioxide (pg. 291, Abstract). Removal of carbon dioxide increases the calorific value and transportability of the natural gas. Carbon dioxide content in the natural gas obtained from gas or oil well can vary from 4 to 50%. On the other hand, purged gas from a gas-reinjected
EOR (enhanced oil recovery) well can contain as much as 90% carbon dioxide. Before a natural gas rich in carbon dioxide can be transported, it must be pre-processed so as to meet the typical specification of 2–5% carbon dioxide (pg. 291, column 1, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in which an algal culture is used to remove carbon dioxide from a stream of biogas, which is subsequently discharged comprising a reduced wt% of carbon dioxide, as shown by Tseng et al., by: 1) using a stream of natural gas [Claims 1 and 15], with a reasonable expectation of success, because Baezold et al. shows that the described method for removing carbon dioxide from a gas mixture can include several types of gases (which contain CO2), including natural gas (MPEP 2143 (I)(G)).
Even in the absence of Baezold et al., it would have been obvious to have substituted the biogas, shown by Tseng et al., with natural gas [Claims 1 and 15], because the biogas described by Tseng et al. contains 20-30% carbon dioxide which is the same CO2 content as that described in the instantly-claimed subject matter pertaining to the gas that can be used in the instantly-claimed method (i.e., a natural gas comprising up to 80 wt% CO2) (MPEP 2143 (I)(B(3)). In addition, Tseng et al. describes biogas and natural gas as being similar with regard to their energy generating power (Tseng et al., pg. 1, para. [0006]).
One of ordinary skill in the art would have been motivated to have made that  modification, because natural gas is widely used as a home heating energy source. Therefore, one of ordinary skill in the art of natural gas production and supply would be motivated to remove the carbon dioxide from a natural gas stream so as to render the output natural gas stream more energetic and, therefore, efficient, because of the resulting higher methane content. This, in view of the teachings of Baezold et al., which teaches that the CO2 content does not contribute towards the energetic capability of the gas stream.
It would have been further obvious to have discharged a stream of natural gas comprising 2 wt% or less CO2 [Claims 1 and 15], with a reasonable expectation of success. Tseng et al. and Baezold et al. show that the removal of carbon dioxide from the biogas or natural gas stream is effected by contact between the gas stream and an algal culture, and one of ordinary skill in the art of algal cell cultivation would understand that efficient algal culture consumption of carbon dioxide under phototrophic conditions is dependent on several factors, which are enumerated by Morales et al., even in a closed photobioreactor system. These factors include irradiance, temperature and pH levels in addition to type of algal cells and the chemical composition of the nutrient medium in which the cells grow.
Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have optimized the algal cell cultivation by adjusting the cultivation parameters, as taught by Morales et al., so as to remove enough CO2 from the introduced gas stream in order to produce a gas stream comprising 2 wt% or less of carbon dioxide, especially in view of Tseng et al. which shows that CO2 removal can be as high as ~92% (i.e., ~8% CO2 remaining in the gas stream after removal). Therefore, one of ordinary skill in the art would be motivated to further optimize the algae cultivation milieu so as to increase carbon dioxide removal by another 6% or so (e.g., by increasing the concentration of algal cells in the photobioreactor (which is circulated into  the contactor)). In addition, Datta et al. teaches that there is a pipeline specification for carbon dioxide content in natural gas which is 2-5% CO2. This information also would have motivated one of ordinary skill in the art of natural gas production to have discharged a stream of natural gas comprising 2 wt% or less CO2.
In addition, barring a showing of criticality for the specific limitation, it would have been obvious to have measured the amount of CO2 removed from the natural gas stream as a wt% (MPEP 2144.05 (II)(A) and (III)(A)). Tseng et al. does not show how the percent CO2 sequestration/removal was calculated.
It would have been further obvious to have designed system comprising a contactor [Claims 1 and 15] (i.e., as separate from an algae photobioreactor), with a reasonable expectation of success, because the photobioreactors, shown by Tseng et al. and Baezold et al., perform the same function as the contactor; i.e., by conducting the contact step of the method, thereby reducing the carbon dioxide. In addition, the contactor would necessarily have to conduct the same cultivation procedure as its associated photobioreactor (PBR), as instantly-claimed and described, because algae consume carbon dioxide during their growth phase. In addition, the hardware systems shown by Tseng et al. (Fig. 1) and Baezold et al. (Fig. 1) comprise several different hardware units for performing different functions. Therefore, one of ordinary skill in the art would have been motivated to have added a contactor to the system which performs the instantly-claimed method, because the contactor could be constructed to contain a larger volume of algal cell culture and to have a greater gas stream headspace in order to maximum the carbon dioxide consumption/removal step.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 3 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Tseng et al. in view of Baezold et al., Morales et al., and Datta et al., as applied to claims 1, 2, 4, 5, 15, 16 and 18 above, and further in view of Kertz (U.S. Patent No. 8,415,142, B2; Date of Patent: Apr. 9, 2013).

Tseng et al. in view of Baezold et al., Morales et al., and Datta et al., as applied to claims 1, 2, 4, 5, 15, 16 and 18 above, do not show: 1) circulating the algae media into the contactor from an algae photobioreactor; and returning the algae media to the algae photobioreactor after contacting the natural gas on the algae media within the contactor [Claims 3 and 17].

Kertz addresses the limitations of claims 3 and 17.
Kertz shows a method and apparatus for growing algae for sequestering carbon dioxide. A bioreactor has a translucent channel in fluid communication with the container to absorb CO2 and grow the algae (column 2, lines 15-19 [nexus to Tseng et al. and Baezold et al.] [use of algal cell cultivation to remove and sequester carbon dioxide]). 
Regarding claims 3 and 17, the algae may be harvested and directed to a collector tank 220. The collector tank 220 may be in fluid communication with a separator 222. The separator 222 divides the algae suspension into separate process streams (column 14, lines 24-34). FIG. 14 illustrates the separator 222 that divides the algae suspension into two parts an uncompleted growth algae part 222a, and/or a completed growth algae part 222b. In one embodiment, the uncompleted growth algae part 222a of the algae suspension stream is returned to the algae tank 101 by conduit 241. The algae suspension may have nutrients, algae cells or other biomaterials without limitation added to the suspension by an injection means 244 in conduit 241 before return to the algae tank 101 (column 14, lines 35-48 and Fig. 14 [Claims 3 and 17- returning the algae media to the algae photobioreactor]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in which an algal culture is used to remove carbon dioxide from a stream of natural gas, which is subsequently discharged comprising 2 wt% or less CO2, as taught by Tseng et al. in view of Baezold et al., Morales et al., and Datta et al., as applied to claims 1, 2, 4, 5, 15, 16 and 18 above, by: 1) returning algal cells/algae media to the algae photobioreactor after CO2 sequestration [Claims 3 and 17], with a reasonable expectation of success, because Kertz shows a  method and apparatus for sequestering carbon dioxide (from air, as the gas stream) by culturing algal cells during which CO2 is consumed, and then returning the algal cells to the photobioreactor (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that  modification, because Kertz shows that algal cells which may not have reached their optimized growth potential (and, therefore, optimal CO2 sequestration) can be returned to the photobioreactor (along with media) in order to be used to maximize the sequestration of CO2 from one cultivation batch of algae. That is, one would be motivated to optimize the carbon dioxide removal potential of the algal cell culture by re-culturing those cells which have further growth potential to consume more CO2.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 6 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Tseng et al. in view of Baezold et al., Morales et al., and Datta et al., as applied to claims 1, 2, 4, 5, 15, 16 and 18 above, and further in view of Posten ((2009) Eng. Life Sci. 9(3): 165-177).

Tseng et al. in view of Baezold et al., Morales et al., and Datta et al., as applied to claims 1, 2, 4, 5, 15, 16 and 18 above, do not show: 1) pressurizing the contactor to a fluid pressure between about 500 psig and about 2000 psig; and discharging the stream of natural gas from the contactor into a pressurized pipeline [Claims 6 and 19].

Baezold et al. further teaches that the removal of the carbon dioxide by photobiological treatment of the gas mixture is carried out at normal pressure and physiological conditions (pg. 3, para. 3).

Posten provides information that would have motivated one of ordinary skill in the art to have adjusted the pressure of the contactor comprising the algae media to a specific fluid pressure, e.g., between about 500psig and 2000psig, by way of addressing the limitations of claims 6 and 19.
Regarding claims 6 and 19, Posten shows a review about microalgae propagation in photobioreactors and the basic limiting factors which include light distribution to avoid saturation kinetics, mixing along the light gradient to make use of light/dark cycles, aeration and mass transfer along the vertical or horizontal main axis for carbon dioxide supply and oxygen removal and last but not least the energy demand necessary to fulfil these tasks (pg. 165, Abstract [nexus to Tseng et al. and Baezold et al.] [cultivation of algae to sequester CO2]). Beside light transfer the most important task of photobioreactors is to feed the algal cells with carbon dioxide for photosynthesis and to remove the produced oxygen from the medium. One constraint concerns the carbon dioxide uptake kinetics. In order to ensure that the algal cells can take up the carbon source, a partial pressure of 0.1–0.2 kPa in the fluid phase is necessary, to avoid carbon limitation (pg. 168, column 2, para. 1). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in which an algal culture is used to remove carbon dioxide from a stream of natural gas, which is subsequently discharged comprising 2 wt% or less CO2, as taught by Tseng et al. in view of Baezold et al., Morales et al., and Datta et al., as applied to claims 1, 2, 4, 5, 15, 16 and 18 above, by: 1) pressurizing the contactor to a fluid pressure between about 500 psig and about 2000 psig; and discharging the stream of natural gas from the contactor into a pressurized pipeline [Claims 6 and 19], with a reasonable expectation of success, because Baezold et al. teaches that algal cultivation is performed at normal pressure, and Posten teaches that pressure adjustment is required so as to ensure that algal cells can take up the carbon source (as carbon dioxide) (MPEP 2143 (I)(G)).
	Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have optimized the fluid pressure in the contactor, e.g., to between about 500 psig and about 2000 psig, in order to maximize the contact between the algae media and the natural gas stream containing the CO2, especially in view of the fact that the natural gas stream may only contain a small amount of carbon dioxide (e.g., anywhere up to 80 wt%).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 9-11 and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Baezold et al. (European Patent Application Publication No. EP 0878533 A2; Date of Pub. 1998-11-18; see English machine translation (EngMT) as NPL, for page/para. numbers; see EP0878533 for figure no.).

Baezold et al. addresses some of the limitations of claims 9 and 10, and the limitations of claims 11 and 13.
Regarding claims 9, 11 and 13, Baezold et al. shows the photobiological separation of gas mixtures containing carbon dioxide (CO2) and methane (CH4) by converting CO2 into algal biomass and oxygen (O2) by photosynthesis. CO2 is removed by light-induced assimilation and then dissimilation of an algal culture (pg. 1, Abstract). The gas mixtures containing carbon dioxide, from which carbon dioxide is separated, according to the process of the described invention, can be natural sources, such as low quality natural gas, as well as mine gas or as a bottom gas (pg. 2, para. 5 [Claim 9- A method, comprising: introducing a stream of natural gas into an algae photobioreactor (PBR) containing an algae media; generating oxygen (O2) with the algae media]).
The carbon dioxide is separated in a closed photobioreactor in which the algae biomass in an aqueous suspension with is brought into contact with the gas mixture. The algae take the carbon dioxide through assimilation, fix it in the process of photosynthesis contained carbon in the form of algal biomass and gives off oxygen together with the other components of the gas mixture (pg. 3, para. 4 [Claim 9- discharging a stream of natural gas enriched with O2 from the PBR] [Claim 13- the algae photobioreactor comprises an enclosed reactor]).
The oxygen that is generated in the photosynthesis reactor (9) is sent through the line (12) to the gas conversion/utilization device (13). In the gas conversion/utilization device (13), the exhaust gas from the assimilator (2) from which the carbon dioxide was separated, is used to generate energy. The gas, the calorific value of which has been increased by passing through the assimilator (2), is used in the internal combustion engine of a combined heat and power plant. The oxygen required for this combustion is generated at least partially in the photosynthesis reactor (9) and contains only insignificant admixtures of other gases (pg. 4, last para. thru pg. 5, lines 1-2 [Claim 9- using the stream of natural gas enriched with O2 in an oxygen-requiring process] [Claim 11- conveying the stream of natural gas enriched with O2 to a combustion power plant; and combusting the stream of natural gas enriched with O2 in the combustion power plant to generate power]).
	Regarding claim 10, the carbon dioxide is separated in a closed photobioreactor in which the algae biomass in an aqueous suspension with is brought into contact with the gas mixture. The algae take the carbon dioxide through assimilation (pg. 3, para. 3 [Claim 10- contacting the natural gas on the algae media; and consuming at least a portion of the CO2 from the natural gas with the algae media]).

Baezold et al. does not specifically show: 1) discharging a stream of natural gas enriched with O2 from the PBR [Claim 9]; and 2) the natural gas comprises up to 80 wt% carbon dioxide [Claim 10].
 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in which an algal culture is used to generate oxygen from a stream of natural gas, which is subsequently used in an oxygen-requiring process, as shown by Baezold et al., by: 1) discharging a stream of natural gas enriched with O2 from the PBR [Claim 9], with a reasonable expectation of success, because Baezold et al. shows that the oxygen generated by the algae media is given off together with the other components of the gas mixture (i.e., into the natural gas stream). Baezold et al. also teaches that the use of the gas stream depleted of carbon dioxide to generate energy requires the presence of oxygen to facilitate combustion (MPEP 2143 (I)(G)).
Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have used the natural gas stream introduced in an algae photobioreactor, and which would contain some oxygen after a period of algal cultivation, in a combustion reaction in order to generate power in a power plant. That is, the presence of oxygen in the natural gas stream would facilitate a combustion reaction after transport to a power plant, compared to separately combining pure or almost pure stocks of both methane and oxygen onsite at the power plant.
It would have been further obvious to have used a natural gas stream comprising up to 80 wt% carbon dioxide [Claim 10], with a reasonable expectation of success, because oxygen generation by algae is dependent on the propagation of algae via the consumption of CO2 (and release O2). Therefore, it would have been obvious (and one of ordinary skill in the art would have been motivated) to have used a natural gas stream comprising as high a carbon dioxide content as possible (e.g., up to 80 wt% CO2) (within the tolerance level of the specific algal cells used) in order to generate the maximum, optimal amount of oxygen during said algal cell propagation.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 12 is rejected under 35 U.S.C. §103 as being unpatentable over Baezold et al., as applied to claims 9-11 and 13,  above, and further in view of Hickman et al. ((1993) Science 259: 343-346).

Baezold et al. does not show: 1) conveying the stream of natural gas enriched with O2 to a partial oxidation system; and generating a syngas product in the partial oxidation system with the stream of natural gas enriched with O2 [Claim 12].

Hickman et al. addresses the limitations of claim 12.
Regarding claim 12, Hickman et al. shows a method for the production of syngas by direct catalytic oxidation of methane (pg. 343, Abstract). Natural gas is our most abundant, clean, and easily extractable energy source. However, most methane (CH4) is in locations far from consumption sites, and its transportation is expensive as gas and hazardous as liquid or compressed gas. Therefore, it is desirable to convert methane into liquid products for more efficient utilization. The conventional route to liquid fuel production is through a syngas intermediate (pg. 343, column 1, para. 1). This process has great promise for conversion of abundant natural gas into liquid products such as methanol and hydrocarbons, which can be easily transported from remote locations (pg. 343, Abstract). It is clear that CH4 and O2 can be reacted over noble metal catalysts to produce CO and H2 with very high CH4 yields (pg. 345, column 3, last para.).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in which an algal culture is used to generate oxygen from a stream of natural gas, which is subsequently used in an oxygen-requiring process, as shown by Baezold et al., by: 1) conveying the stream of natural gas enriched with O2 to a partial oxidation system; and generating a syngas product in the partial oxidation system with the stream of natural gas enriched with O2 [Claim 12], with a reasonable expectation of success, because Hickman et al. shows that natural gas, which comprises methane, can be used to produce syngas in a partial oxidation reaction with oxygen (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Hickman et al. teaches that the conversion of natural gas to a syngas intermediate facilitates the transport of said natural gas or methane, which, as a gas, is expensive and hazardous to transport (either as a liquid or compressed gas). In addition, the method for the partial oxidation of CH4 and O2 to a syngas intermediate yields high CH4 yields, which, thereby, increases the energy output potential per unit of the methane gas.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Baezold et al., as applied to claims 9-11 and 13,  above, and further in view of Netusil et al. ((2011) J. Nat. Gas Chem. 20: 471-476).

Baezold et al. does not show: 1) using the stream of natural gas enriched with O2 in an oxygen-requiring process is preceded by dehydrating the stream of natural gas enriched with O2 [Claim 14].

Netusil et al. addresses the limitations of claim 14, and provides information that would have motivated one of ordinary skill in the art to have dehydrated a natural gas stream comprising oxygen prior to using said gas stream in an oxygen-requiring process, by way of addressing the limitations of claim 14.
Regarding claim 14, Netusil et al. teaches that the theme of natural gas (NG) dehydration is closely connected with the storage of NG. There are two basic reasons why storing NG is an interesting idea. First, it can decrease the dependency on supply. Second, it can exploit the maximum capacity of distribution lines. NG is stored in summer periods when there is lower demand for it, and is withdrawn in winter periods when significant amounts of NG are used for heating (pg. 471, column 1, para. 1). The distribution specification sets the allowable water concentration in NG by specifying a dew point temperature (Tdew) of NG. The average value of H2O in NG is five times higher than that of required; therefore, a dehydration step of NG from UGS (underground gas storage) is therefore essential before the gas is distributed (pg. 471, column 2, lines 2-12). In brief, from the viewpoint of energy demand, the most appropriate dehydration method in cases of high pressures is the stored NG condensation method. Under lower pressures, the condensation method is used if the objective is to recover NGL (natural gas liquid) and remove water simultaneously (pg. 475, column 2, last para. thru pg. 476, column 1, line 1). In cases when insufficient pressure difference is available, the absorption method is therefore favored over the adsorption method in terms of energy demand (pg. 476, column 1, lines 2-5).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method in which an algal culture is used to generate oxygen from a stream of natural gas, which is subsequently used in an oxygen-requiring process, as shown by Baezold et al., by: 1) preceding the use of the stream of natural gas enriched with O2 in an oxygen-requiring process with dehydration of said stream of natural gas enriched with O2 [Claim 14], with a reasonable expectation of success, because Netusil et al. teaches that there are different methods for dehydrating natural gas, which is the same gas stream containing oxygen, shown by Baezold et al. (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Netusil et al. teaches that a natural gas dehydration step is required prior to its distribution in order to reduce the amount of allowable H2O in the natural gas. In addition, removal of water from natural gas improves its storage characteristics and allows for the advantageous storage of large volumes of gas prior to its use during winter periods for heat (pg. 471, column 1, para. 1). In addition, a number of different types of dehydration steps can be performed (i.e., absorption by different absorbent materials or condensation) depending on the desired characteristics of the dehydrated output natural gas. That is, the most efficient and cost-effective method for dehydrating the stream of natural gas enriched with O2 can be applied according to the final use for the output dehydrated natural gas stream.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                         

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651